Citation Nr: 0125673	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 23, 
2000, for a grant of total disability based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1942 to September 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in April 2001.  


FINDINGS OF FACTS

1.  After a February 15, 1996 claim, a VA psychiatric 
examination on March 5, 1996 found that the veteran was 
incapable of working due solely to service-connected 
psychiatric disability.  

2.  After a March 1996 rating action denied a rating in 
excess of 30 percent, a February 1997 rating action granted a 
70 percent disability evaluation but did not consider a TDIU 
rating.  

3.  An informal claim was received on October 23, 2000, 
followed by a formal claim on December 11, 2000, and a VA 
psychiatric examination in December 2000 disclosed that the 
veteran's service-connected psychiatric disability, his only 
service-connected disorder, rendered him unemployable.  


CONCLUSION OF LAW

An effective date of March 5, 1996, but not prior thereto, 
for TDIU are met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.102, 3.400 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO adjudicated this case after the VCAA 
enactment but before the implementation of enabling 
regulations, a review of the record reveals that all 
appropriate development has been accomplished.  

Prior to the April 2001 award of TDIU, in March 2001 the RO 
informed the veteran and his representative of what was 
needed to prevail in his claim for a total rating.  After the 
April 2001 award, in the June 2001 statement of the case 
(SOC) the veteran was advised of the pertinent law and 
regulations as well as the basis for the decision in this 
case. 

The outcome of this depends upon evidence which was already 
on file and not the submission of any possible new evidence.  
Thus, there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim for an earlier effective date for dependency allowance 
for a dependent spouse.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Background

In the veteran's original claim for VA pension benefits, VA 
Form 21-526, received in April 1975 he indicated that he 
could no longer work due to heart disease, and he again 
stated this in an accompanying VA Form 21-4138, Statement in 
Support of Claim, dated in March 1975.  

A March 1976 rating action granted pension benefits effective 
April 16, 1975 because of disability from his nonservice-
connected heart disease, which included residuals of a 
myocardial infarction (heart attack).  

A June 1986 rating action granted service connection for a 
generalized anxiety disorder and assigned a 10 percent 
disability rating effective October 15, 1985, date of receipt 
of claim.  

In VA Form 21-4138 received on April 23, 1991 the veteran 
sought an increased rating for his service-connected 
psychiatric disorder (which remains his only service-
connected disorder).  That claim was denied by an August 1991 
rating action.  After initiating an appeal by filing a Notice 
of Disagreement (NOD), an SOC was issued in November 1991 and 
the appeal was perfected by filing VA Form 1-9 later in 
November 1991.  After a March 1992 RO hearing, a May 1992 
rating action implemented a decision of a hearing officer 
earlier that month and granted a 30 percent rating for the 
service-connected psychiatric disorder, effective April 23, 
1991.  That grant was deemed to be a complete grant of 
benefits sought on appeal.  

In VA Form 21-4138 received on February 15, 1996 the veteran 
sought an increased rating for his service-connected 
psychiatric disorder.  

A March 5, 1996 VA psychiatric examination found that the 
veteran had post-traumatic stress disorder (PTSD) and the 
examiner stated that the veteran:  

[C]ertainly is not capable of working from 
the psychiatric standpoint even if he were 
physically healthy in that he has difficulty 
getting along with others and tends to 
restrict his socialization to people close to 
him.  

A rating action later in March 1996 denied an increased 
rating for the service-connected psychiatric disorder, which 
was deemed to include symptoms of PTSD.  

In an April 1996 statement Prabhjot Deol, M.D. stated that 
the veteran's current diagnoses were Major Depression and 
PTSD and that he also had multiple medical problems.  The 
veteran was felt to be unable to work. 

The veteran perfected a timely appeal from the March 1996 
rating action and after an August 1996 RO hearing (a 
transcript of which is not of record because the tape was 
inadvertently erased prior to transcription), a March 1997 
rating action (which bears a handwritten date in March 1996 
and a date in the upper right hand corner of February 24, 
1997) granted a 70 percent rating for the service-connected 
psychiatric disorder effective February 15, 1996 based upon a 
March 1997 decision of the presiding hearing officer.  

In VA Form 21-4138, Statement in Support of Claim later in 
March 1997 the veteran stated that he accepted the 70 percent 
disability rating and "I will withdraw all appeals at this 
time."  

In a March 2000 statement, received in November 2000, from 
Dr. Deol it was stated that the veteran had multiple physical 
disabilities as well as Major Depression and PTSD.  It was 
stated that "[i]t is my opinion that [the veteran] is unable 
to work and should be awarded with appropriate 
compensation."  

In an October 2000 statement from Timothy Schneider, M.D., 
received in November 2000, it was stated that he was 
providing the veteran with psychiatric care.  The veteran had 
severe Major Depression and PTSD which caused mark impairment 
and significantly severe dysfunction in the veteran's social 
and daily life.  It was felt that the veteran was unable to 
work in any capacity.  

In VA Form 21-4138, Statement in Support of Claim received on 
October 23, 2000, the veteran sought an increased rating.  
This was construed to be an informal claim and he was 
provided with a formal claim, VA Form 21-8940, which he 
executed on December 11, 2000.  

On VA psychiatric examination on December 5, 2000 it was 
determined that the veteran had moderately severe generalized 
anxiety disorder and very severe PTSD.  His Global Assessment 
of Functioning (GAF) score, due to his service connected 
psychiatric disorders alone, was 40.  It was reported that 
his symptoms had increased in severity since his last 
examination and were of sufficient severity to render him 
unemployable and that it was unlikely that this would change 
in the future.  He was felt to be unable to sustain any type 
of gainful employment from a psychiatric standpoint alone, 
even if he were physically capable of doing so.  

Then, an April 2001 rating action granted a 70 percent 
disability rating for the service-connected psychiatric 
disorder, effective from February 15, 1996 and granted a 
total rating based on individual unemployability (TDIU) 
effective October 23, 2000.  

Law and Regulations

38 U.S.C.A. § 5110(a) (West 1991) provides that the 
effective date for an increased rating "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
enabling regulation, 38 C.F.R. § 3.400(o)(1) (2000) provides 
that the effective date shall be the "date of receipt of 
claim or date entitlement arose, whichever is later.  
However, 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) (2000) create an exception and provide that 
the effective date shall be the earliest date as of which it 
is ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim. 

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  On the other hand, 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
provide that if an ascertainable increased occurred on a date 
within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Analysis

The veteran's service representative has drawn attention to 
the provisions of 38 C.F.R. § 4.16(c).  Under 38 C.F.R. 
§ 4.16(c), which became effective March 1, 1989 and was 
rescinded effective November 7, 1996,:

The provisions of paragraph (a) of this section 
[38 C.F.R. § 4.16] are not for application in 
cases in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and such 
mental disorder precludes a veteran from 
securing or following a substantially gainful 
occupation.  In such cases, the mental disorder 
shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic 
code.  

Thus, 38 C.F.R. § 4.16(c) was in effect prior to the 
effective date for a 70 percent rating, made effective 
February 15, 1996 and prior to the current effective date for 
TDIU of October 23, 2000.  

However, it has always been VA policy that when substantially 
gainful employment is precluded due to a service-connected 
disorder or a combination of service-connected disorders, 
that a TDIU rating is to be assigned.  This is true 
regardless of the provisions of 38 C.F.R. § 4.16(c) (and is 
the reason that § 4.16(c) was rescinded).  

The current effective date for TDIU is the date of receipt of 
the informal claim VA Form 21-4138, after which a formal 
claim was executed (and presumably received, since it is not 
date stamped as to date of receipt) on December 11, 2000 and 
the date of entitlement was determined by the RO to be the 
date of VA psychiatric examination on December 5, 2000.  

Here, the veteran and his representative alleged that the 
proper effective date for his TDIU is in 1996 in light of the 
opinions expressed on VA examination on March 5, 1996 and in 
the statements of private physicians in 1996, all of which 
indicate that the veteran was incapable of substantially 
gainful employment.  While the wording of the statements of 
the private physicians makes it unclear whether those 
opinions were based solely upon the severity of the service-
connected psychiatric disorder, there is no such confusion as 
to the opinion of the March 1996 VA examiner who stated that 
the veteran's service-connected psychiatric disorder alone 
precluded such employment.  

After those opinions in 1996 the March 1997 rating action 
assigned a 70 percent disability evaluation, based upon the 
decision of a presiding hearing officer.  The hearing 
officer's decision reflects that it was not felt that the 
veteran had the symptoms sufficient to warrant a 100 percent 
schedular rating but entitlement to a TDIU rating was not 
addressed.  At the time of that hearing officer's decision 
38 C.F.R. § 4.16(c) was no longer in effect, although it had 
been in effect during that appeal.  See generally Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) and VAOGCPREC 11-97 
(when the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied).  However, as noted above, a TIDU is always to be 
awarded when a service-connected disorder or service-
connected disorders preclude substantially gainful 
employment.  

While it is true that the veteran withdrew his appeal, the 
March 1996 and February 1997 rating actions did not address 
entitlement to a TDIU rating.  Accordingly, while the 1996 
and 1997 rating actions are final as to the schedule 
disability evaluation assigned for the service-connected 
psychiatric disorder, they are not final as to the potential 
assignment of a TDIU rating because they did not address 
entitlement to a TDIU rating.  

Accordingly, since the March 5, 1996 VA psychiatric 
examination made it abundantly clear that the veteran's 
service-connected psychiatric disorder precluded 
substantially gainful employment that the date of entitlement 
is March 5, 1996.  Since the claim was received in February 
1996 prior to the date of entitlement of March 5, 1996, the 
proper effective date for the TDIU rating is the date of 
entitlement on March 5, 1996. 

Lastly, the Board notes that the veteran perfected an appeal 
from an August 1991 denial of a rating in excess of 10 
percent for the service-connected psychiatric disorder but no 
further action was taken after a May 1992 rating action 
granted a 30 percent disability rating.  

"[O]n a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

However, the rating actions in 1991 and 1992 predate the 
holding of the Court in AB v. Brown and decisions of the 
Court only have prospective and not retroactive effect.  
Accordingly, the holding in the May 1992 rating action that 
the grant of a 30 percent disability evaluation was a "grant 
of all benefits on appeal" was proper at the time it was 
made.  Moreover, it is not contended that the veteran's 
service-connected psychiatric disorder precluded 
substantially gainful employment prior to 1996 and there is 
no competent medical evidence to that effect prior to 1996.  
Thus, an effective date prior to February 15, 1992 for a TDIU 
rating is not warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date of March 5, 1996 for TDIU is granted, 
subject to applicable laws and regulations governing the 
award of monetary benefits.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

